                                         Case 2:18-cv-04293-GJP Document 1 Filed 10/04/18 Page 1 of 13
rs44          (Rev   06/17)                                                                    clvll, covER SHEET
prc! ided b local rules of coufl. T}ts fonrl approved b) lhe J udici.l Con firence of dre Un ited S tates in S€plember | 974.                                                      ts req   u   ircd for the use    o   I the   Cle*       o   f   ('oun lbr lhe
iurpose olrnrtaling the civildockel shecl. /-stt 1I:s7R{ '('77o,\ll (rN ll'.\7 P:1GE oF THIS l o}L+l-)

    I. (a) PLAINTIFFS                                                                                                                    DEFENDANTS
    UNITED STATES OF AMERICA                                                                                                            CAMCO, Management, lnc; Blak on Blak Enterprises, lnc.; l(WS
                                                                                                                                        Entertainmert LLC: and Waher Sutton
        (b)     countl of Residence ofFirst Listed                  Plaintiff N/A                                                        County of Residence of First Lisled                       Defendanl Debwec-qSClty
                                       tL.\:ct,t't    |i    Ll.s-   PLuNlltl      ( L\ESI                                                                                     (t ti U.s.    ?Llxiut       L   ( lslis   otiltt
                                                                                                                                         NOTE:            IN LAND CONDEMNATION CASES. USE TltE LOCATION OF
                                                                                                                                                          THE TRACT OF LAND INVOLVET'.


      (C) Aflomels rlir,, Vn(. -l,LtN\.. J l.l.phmt -\unhtt                                                                               Anom.ys (l/ KnNn)
    Uriited States AttomeYs Oftce
    615 Chestnut Street, Suite 1250                                                                                                     Unk.
    Philadelphia, PA 1 91 06-4476

Il. BASIS OF JURISDICTION /Pl,-.1 '.\"                                            ttttBatoth)                          III.    CITIZENSHIP OF PRINCIPAL PARTIES                                                          fr"- ", t" n, ohe Boxfor t'tontg
                                                                                                                                                                                                                                       -

                                                                                                                                                 oscsonht
                                                                                                                                   (t.o. Dlrc6,n (                                                                         @d ohe Bo\lor Defendut)
ii t u.s. consnmcnr  O 3 Fedml Querion                                                                                                                FIF Df,F                                                                                         PTF Df,I'
                PlaintifI                                    (U.5. Gorvmn nt Not a Potu^l                                     Cio,len ofThis $ale     Ol O I                                      Incorporal.d o. Pnnopal         Placc                 Ol O4
                                                                                                                                                                                                    of Businers ln This State


    J         U S. Golemmetrt                O   4         Diversity                                                          Cirizen ofAnother          Slare OZ                   O 2           lncorporaled ard Principal PIac€                      o 5 d5
                Defendanl                                    llndicde CnEeb        up   ofPodics n lten       I)                                                                                     ofBuliness ln Arolher $ale

                                                                                                                              Citiz.D or Subj€d          ofa            Ol          O I           Foeien Nalioo                                         o 6 f,6

    lV. NATURE              OF SUI'I        rl'toce    or     ",t ttorcB"t                                                                                                           Click herc for: Nature ofSuil
I                 ]O\TRACT                                                      T( IRTS                                           FORFEITI]RE/PE\ALT}'                                BA\XRI-'PTCY
    O I l0lllsdce                               PERSONAL INJURY                              Pf,*SONAL INJURY                 O   625 Drus Relared         s€iare            O    J22 Appeat 28 USC 158                    O 375 F.lse Claims Acl
    O 120 Marine                            O 310 Airplarc                              O             Injur) -
                                                                                             165 P€tsonal                               ofPropeny 2l Usc 881                 tt {ll wirh&N"l                               O l?6 Q$i Tan(31 USC
    O 130 MiIerAd                           O l15 Anplane Prodll.:l                               Produd Liability            O 6$      Orh€r                                           l8 usc      157                          l72qa))
    O l.l0 Negombl. lDstrunert                         Liability                        O    367 Heallh C.rel                                                                                                              O 40O State R€apporoonment
    O 150 RMvery of OveQaym€flt             d   320    Assrrlt Libel &                            Phannac.utiol                                                          rzTr.limE-l.:Irf,:i                               fl   410   turtiBult
            & Enforcemenr of Judgnetrt       Slander                                              Persoml Injury                                                             O    820 Coplrights                           f,   430   Banks and Ba*ing
    O   l5l Medica,e Act               O 330 F.de,-dl Employers'                                  Produ Liability                                                            O    830 Parcnt                               O    450   Commerce
    O   152 Recovny ofDefaulted                            Liabdity                     O    168 A$estos Penoial                                                             O    835   Pat$t - Atbreviated                O    a60   Dcpdutim
              Srudent t4ans                 O   3a0 iddme                                        Inrury hoduct                                                                          New Drg Applicdion                 O    470 P.ackcte€r lntruem€d and
              (Excludes Vererds)            O   34J ManrE Producl                                 Liabiliry                                                                  O    840   Tradcoak                                    Coffupl Orgrni-zaioN
    O l5l     R€coveF/ of Overpalment                      Liability                     Pf,RSONAL PROPERTT               r---------l;E-
                                                                                                                           O     Iabor
                                                                                                                                  710 Fair                                   o
                                                                                                                                                                                  STTIII SF'I:RITA'
                                                                                                                                                                                  86t HIA (1395tr)
                                                                                                                                                                                                                           n
                                                                                                                                                                                                                           O
                                                                                                                                                                                                                                480 Cmume Credit
                                                                                                                                                                                                                                490 Cable/Sal          TV
            ofveteran's Benefits            Cl 350 Molor vehicle                                                                                         Strndards
    O   160 Slo.khol&rs' Suils              O 355 Motor vehicle                         O    l7l Trufi in Lending                                                            O    t62 Black Luns(923)                      O    E50 SecuriticYcoffnodities/

    O l$ Od€r Cortract                                 Product Liability                O    380 OrhcI Pcrsomt                O   720   Labor^rmrgemert                      r,   863 DIWCDIWV (405(g))                               Errchange

    O 195 C6ll-a.t Product Liability        O   360    olhd Personal                             Prop.rty Damrv.                      Relations                              o    t64 ssID Tirte      xvl                  X890 O$e.      Statulory Adions
    O 196 rmchise                                      lnjury                           O    38J ProFnv D@Ese                 O 7.10 Railway Lrbot Acl                       o    865 RSI (405(9))                         B    891 Agnculturd Act
                                            O   362    P€rsal lnjury -                            ftodrcl Lial,ility          C, 75 I Eanily rd i"l€dical                                                                  O    893 Enviruun€ohl Malos
                                                       Ii.,Iedicd    I'rabrtice                                                                                                                                            O    895 Freedom of Info.rnalion
              RI]AI, PROPTR'I}            T----arvrl RIcHE                          T PRIsor-'oR P[TtrtoNs                    O   790 Orher l.abor        l.iligalion    I     FEDERAL TA-x SUMS
    O   210   t-a'd Condemnarion            O   440 Odx. Civil RiShts                        I&bc.s Corpus:                   O   791 Employ€e Rdiremenl                     O 870 Taxes ru-S. Plaintiff                   O    896 ArbiEatioD
    O   220 Foreclosure                     O   441 votitrg                             O    ,16l Alien Derarnee                      Imome S€cunly Ac-r                                or Defetrdarl)                     O    E99   Adniniirative         Proc€dure
    O   230   Ror L€al€ & Ejedror           O   442 Enplo)dcd                           O    510 Motions lo Vrcare                                                           Cl   t?l IRS        Third Paty                           AcrRwiew d Appe.l of
    O   240 Tdrs lo Iad                     O   443 Housme/                                                                                                                             26 USC 7609                                   Ag.ocy De.isia{
    O   245 Tortftoducl Liability                      Ac@nmodaiion5                O        530 Ccflcral                                                                                                                  O    950 Constitutiomlity          of
    O   290 All OlherReal hop€ny            O   445 Amer.           dDisabililies - O        515 Death Penalt)                          I}T}IICRATIO\                                                                                 Srare        Stam6
                                                       Eitrplolmerl                          (Xncr:                           O   462 Naturalization Application
                                            O   446 Amer VDisabilili€s             - O       540 Mandamus& olher              O   .165 Other Imnifralion
                                                       Oh€r                             O 550 CivilRights
                                            O   .148   lducatioo                        O    555 Prison Cordiriotr
                                                                                        A    560 Cilil Delainee -

                                                                                                  Confineinenl

    V. ORIGIN rP,." - .{ M one qox qntv
                                   '


    El Orieinal O2 Rermved from                                          fr 3        Rernanded        from             o4     Reinstated        or       d   5 'l mnsferred from                  o6      MultidisEicr                     O 8 Mulridismct
              Proceeding               State Coun                                   Appellate         Cour                    ReoPened                          Another Districl                          Litication -                                l-itigalion -
                                                                                                                                                                                                          Tnisfer                                     Direct File
                                                     Cire the Il.S.      Civil Sarute under which you are filing                  (Do nor citc       i,rist ictional t atuks      /,l6s ttivtsit!/
                                                      18                        5 2361
    VI.       CAUSE OF ACTION                        Brief description of caus€
                                                      lnte          leader action to determine                           to                      seized              United States
    VII.       REQUESTED IN                          D       cHgcx            rus
                                                                          Is A CI-ASS
                                                                         IT                                 ACTION                DEMAND             S                                      CIIECK YES only if dernanded in complaint
        COMPLAINT:                                           IINDER RULE 23. F.R.C!.P                                                                                                       JURYDf,MAND: O Yes ENo
    v[r. RELATED CASE(S)                                   /Sce D,\tru.lur1\)
         IF ANY                                                                         tI   IIxlF    TVA                                                                         D(,. KET NIJMBER r/a
                                                                                             SI       Itl     or-aIroD\r ELOF            RECORD
    DATE
    10/03/2018                                                                                                 G4                 t--.-'-'
        RECEIPT.                        AMOUNT                                                    APPI-YING      TFP                                         JUDGI:                                       MA(; JI]DGE
JS.t4 Relerce (Re!. 06117)
                               Case 2:18-cv-04293-GJP Document 1 Filed 10/04/18 Page 2 of 13

                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                    Authority For Civil Cover Sheet

                                                                                                                                                    papers as
l'he JS    civil cover sheet and the information contained herein neither replaccs nor supplements the filings and service ofpleading or olher
          ,14
                             providcd by local rulcs ofcourt.   This form,  approved by the Judicial Conference  ofthe  United States  in September   1974. is
required by  larv. except as
required for thc use oithe ilcrk ofCourt for rhe purpose of initiating rh; civil docket sheet. Consequentl].    a civil cover sheet is submitted to the Clerk      of
Coufi for each civil complaint filcd. The anomcy     filing a casc should  complete the form as follo$s:

l.(r)     plaintiffs-Defendants. Enter names (last. first. middle initial) ofplaintiffand defendant. Ifthe plaintiffor defendant is a government agency. use
          only rhe full name or standard abbreviations. Ifthe plaintiffor defendant isan official within a govemment agency. identiry first the agency
                                                                                                                                                       and
          thcn the official. giving both name and title.
  (b)     Courty ofResidcnce. For each civilcase filed- excepl U.S. plaintilfcases- enter lhe name oflhc county where $e first lisled plaintiff resides at the
          time oifiling. ln U.S. plainriffcases. cnterthe name ofthe county in which the first listed defendant resides at thc time offiling
                                                                                                                                             (NOTE: Inland
          condemnation    cases.  the county of rcsidencc ofthe "defendant" is the location ofthe lract of land involvcd')
  (c)     Attorreys. Enter the firm name. address. tclephone numbel and attomey ofrecord. Ifthere are several attomeys. list them on an attachment, noting
          in this scction "(see attachment)".

tL        Jurisdiction. l'he   basisofjurisdiction is s€t forth under Rule 8(a). F.R.CV.P.- which requires thatjurisdictioos be shown in pleadings. Place an "X"
          in one ofthe boxes. Ifthere is more than one basis ofjurisdiclion. preccdence is given in the order shown below.
          United States plaintiff. ( l) Jurisdiction bascd on 28 U.S.C. 1345 and 1348. Suits by agencies and ofnccrs ofthe tlnited States arc included here.
          United Sures defendant. (2) When the plaintiff is suing the United Statcs. its oficers or agencie:i place an "X" in this box.
          Federal qucstion-   (3 ) I-his refers ro suits under 28 U.S.C. 133 t. nhere ju sdiction arises under the Constitution of the Uniled States. an amendment
          to lhe Constitution- an act ofCoogress or a treaty ofthc United States. In cases \trherc the U.S. is a party. the U.S. plaintiffor defendant code lakes
          precedencc- and box I or 2 should be markcd.
          biversity ofcitizenship. (4) This refers to suits under 28 U.S.C- 1332. where parties are citizcns ofdifferent states. When Box 4 is checked the
          citizenship ofthe differcnt parties must be checked (Scc Section III belo$; NOTE: fedcral question rctiotrs trke preccdcnce oYer diversity
          crs€s.)

IfI.      Residence (citizenship) ofPrincipal       Psrtici.   This section oftheJS44 is to be complcted ifdiversity ofcitizenship was indicaled above. Mark this
          scction for each principal party.

lV.       Nrture ofSuiL place an "X" in the appropriate box. Ifthcre are multiple nature ofsuil codes associared with thc case. pick the oature ofsuit code
          that is most applicablc- Click here for: \l4q!9i:ls!i!-]19!!gD$g!b!ig!5.

v.        Origir.   Place an   "x"   in one ofthe sevcn boxcs.
          Original Proceedings. ( I ) Cases thich oriSinate in the Ljnited States district courts.
          Removed from Stari Court. (2) Proceedings initiated in state couns may be removed tothe district courts under Tirle 28 U.S.C.. Section l'141.
          when thc petition for removal is graoted. check this box.
          Remanded from Appellate Court. (3) Check this bo\ for cases remanded to the dislrict coun for funher action. Use lhe date of remafld as the filing
          dale.
          ReiDstated or Reopcned. (4) Ch€ck this box for cases reinstated or rcopened in the district coun. Use the reopening date as the filing date.
          Transfened from Anoth€r District. (5) For cases transfcrred rmder 'Iitlc 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
          multidistrict litigation transfers.
          Mulridistrict Litigation - Transfer. (6) Check this bo\ when a multidistrict case is transferred iffo rhe district under authority of Title 28 U.S.C.
          Section 1407.
          Multidistrict Litigation - Direct I'ile. (8) Check this box uhen a multidistrict case is filcd in rhe same district as the Master MDt, docket.
          PLEASE NOTE THAT THERD IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
          changes in statue.

vt.       Cause ofActior. Rcpon the civil statute directly relaled to the causc of action and give a briefdescriplion ofahc cause. Do not citc
                                                                                                                                               jurisdictional
          ststutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 BriefDescription: Unauthorized reception ofcable service

vll.      Requested ir Comp6inl Ciass Actioo. Place an "X" in rhis box ifyou arc filing a class action under Rule 23. F.R.Cv.P-
          Demand. ln rhis spice enter the acrual dollar amount b€ing demanded or indicale other demand such as a preliminary injunction.
          Jury Demand. Check the appropriate box to indicate whether or not ajury is bcing demanded.

vIlt.     Rclrted Crscs. This section ofthe JS ,14 is used to reference related pending cases.     ifany. Iftherc   are related pcnding cases. insert the docket
          numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the           cilil co\cr   sheet
             Case 2:18-cv-04293-GJP Document 1 Filed 10/04/18 Page 3 of 13
                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                        CASE MANAGEMENT TRACK DESIGNATION FORM
 United States of America                                                              CIVIL ACTION



 CAMCO       Manaqement, Inc., et al.                                                  NO.    18   -cv-
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See $ I :03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifuing the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus        -   Cases brought under 28 U.S.C. $ 2241 through $ 2255.                               ()
(b) Social Security - Cases requesting review ofa decision of the Secretary of Health
    and Human Services denying plaintiffSocial Security Benefits.                                               ()
(c) Arbitration    -   Cases required to be designated         for arbitration under Local Civil Rule 53.2.     ()
(d) Asbestos  - Cases involving claims for personal injury or property damage from                              ()
     exposure to asbestos.

(e) Special Management     - Cases that do not fall into tracks (a) through (d) that are
     commonly referred to as complex and that need special or intense management by
     the court. (See reverse side of this form for a detailed explanation of special
     management cases.)                                                                                         ()
(0   Standard Management          -   Cases that do not   fall into any one ofthe other tracks.                 (a

  10/03/108
Date
                                        )*-/ i/Lt-'                           United States of America
                                                                                  Attorney for
                                      7-It"rn";4t""
  (21s   )   861-8574                    (2t   s)   861-8618                     j oseph . minni Gusdoj . gov

Telephone                                  FAX Number                              E-Mail Address


(Cir. 660) 10/02
           Case 2:18-cv-04293-GJP Document 1 Filed 10/04/18 Page 4 of 13

                             Civil Justice Expense and Delay Reduction Plan
                            Section l:03 - Assignment to a Management Track

    (a)         The clerk of court   will   assign cases to tracks (a) through (d) based on the initial pleading.

    (b)          In all cases not appropriate for assignm€nt by the clerk ofcourt to tracks (a) through (d), the
olaintiffshall submit to lhe clerk'ofc6urt and serve with the complaint on all defendants a case management
track designation form specifuing that the plaintiff believes the case requires Stan{Td Managemenl or
Soecial M'anasement. lri the i:ve"nt that a delendant does nol agree wittrthe plaintiff regarding said
J[iign^tion, rhat defendant shall. with its first appearance, submit to the clerk ofcourt and serve on the
;6i"-iiff ;a;ii"ther parties, a case managemenitrack designation form specifiing the track to which that
ilefendant believes the case should be assigned.

    (c)        The court may, on its own initiative or upon the request of any party, change the track
assignment of any case at any l.ime.

    (d)         Nothing in this Plan is intended to abrogate or limit ajudicial officer's authority in any case
oendine before that iudicial omcer. to direct pretrial anai trial proceedings that are more stringent lhan those
bfthe Flan and that are designed to accomplish cost and delay reduction.
    (e)         Nothing in this Plan is intended to supersede.I,ocal Civil Rules 40.1 and 72'1, or the
p.o""tur" for random aisignment ofHabeas Corpus dnd Social Security cases referred to magistrate j udges
ofthe court.
                           SPECIAL MANAGEMENT CASf, ASSIGNMENTS
                            (See $1.02 (e) Management Track Definitions of the
                              Civil Justice Expense and Delay Reduction Plan)

     Special Management cases will usually include,that class ofcases commonly referred to as. "complex
           ;
fitigatlon as that"term has been used in tlie Manuals for Complex Litigation. The_lrst manual was.prepared
in i969 and the Manual for Complex Litigation Second. MCL2d was prepared in 1985. This term is
intinJiOlo in"frae cases that prdsent unu"sual problems and require eitra6rdinary treatment. See $0.1 ofthe
fi..i.anrul. Cases may requiie special or intinse managemeni by-the.court due^to one.or          more ofthe
following factors: ( I ) liree'numbir of parties; (2) large number of claims or defenses; (3 ) complex factual
issues; (f) large voiume oTevidence: (5) probtemi loclting or preserving evidence: (6)extensive discovery:
                                                                   (8) decision needed within an exceptionally
i;l *"ipii"rfiiy(9ylong time needed to piepare lor dispositi-on:final  disposition. It may include two or more
itrort rime; and       ne"ed ro decide prelimihary issues'before
ielated cases. Complex liligation iypically iricludes such cases as aniitrusl cases: cases involving a-large
nu.U". oi pr.ti". o'. an uoii"o.poraied aslociation of large membership; cases involving requests for
inirnJn. ielief affecting the oieration of large business!ntities: patent cases: copyright and trademark
ad'*; .ornron disaster iases such as those aiising from aircraR ciashes or marine disasters; actions brought
bv individual stockholders: stockholder's derivatiie and stockholder's representalive actions: class actions or
oirr"niiui        u"tions; and other civil land criminal) cases involving unirsual multiplicity or complexity of
iu.rrui itrr".. See g0.22 of rhe first Manual for Complex Litigation and Manual for Complex Litigation
           "-1".t
Second, Chapter 33.
                                Case 2:18-cv-04293-GJP
                                                   UNITED Document        COURT
                                                                     1 Filed
                                                          STATES DISTRICT    10/04/18 Page 5 of 13
                                                                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                                                DESIGNATION FORM
                    (to be   lsed   or\   cd.nsel or prc      se   plai   ifr to indicate the category     of   p   case      Jot    ,he purpose of assignnent   lo lhe awopriale calerrdor)


Address of Plainliff:
                              cy'o    united states Attorney's ofiice, 615 Chestnut street, Suite 1250, Philadelpia, PA 19106-4476
                                                                                                                See Attachment
Address of Defendant:
                                                                                                                        Havertown, Pennsylvania
Place ofAccident. Incident or Transaction:



RELATED CASE, IF ANY:
                                           N/A                                    Judgc:
                                                                                                                        N/A                                Date Terminatcd
Case Numbcr:

                                      yes is answercd                        lo any ofthe following quesions:
Civil   cases are de€med relat€d when

l.      Is this case related to property included in an carlier numbcred suit pending or                                      within one year                 V"r!                  N"E
        previously lermimted action in this coun?

2.      Does this case involve the same issue of fact or grow out ofthe same transaction as a prior suit
        pending or within one yea, previously terminated action in this court?
                                                                                                                                                              v.'!                  NOEI

3.      Does this case involve the validity or infringement ofa patcnt already in suit or any earlier                                                         vesI                   NOE]
        numbered cas€ pending or within one year previously terminated action of this coun?

4,      ls this cas€ a second or successive habcas corpus. social security appeal. or pro se                                         civil rights             vcs!                   Noz
        case Iiled by the same individual?


I cedify thal to my knowledge. thc within case                        E      is   / Et     is   not   relared to any case now pending or within one year previously terminated aclion in
this coun cxcept as noted above.
           10/03/2018                                                                                                                                                        #53241(PA)
DArE.
                                                                                                Altomey-al-Lo$ , Pro          Se    Plainttf                             Auoffcy l-D.   #   (tf orylicable)



Clvll-i (Pl.c.. \      in ont crt.8or.v odl!)

.{.           Fadaal Qtdion Cdl,.';                                                                                 B.         Diversit! lu?isdicTion Coses:


tr l.         lndemoity Conrac! Marinc Contract, and AII Other Contra€1s                                          tr           l.      Insurance Contract and Othcr Contracts
u       2.    F'EI-A                                                                                              tr          2.       Airplane Pcrsonal lnjury
tr      3.    Jones Act-Personal Injury                                                                           tr          3.       AssaulL Defamation
tr      4.    Antitust                                                                                            tr          4.       Marine Personal lnjury
        5.    Patent                                                                                              tr          5.       Motor Vehiclc Personal Injury
                                                                                                                                       Other Personal Injury (Pleav spectb)
E       6.    Labor-ManagementRelations                                                                           D           6.

tr      7.    Civil Rights                                                                                        tr          7.       Products Liability
tr      8.    Habeas Corpus                                                                                       tr          8.       Producls Liability - Asbestos
        9.    Securitics Act(s) Cases                                                                             E           9.       All other Divcrsity Cases
                                                                                                                                       (Please specifi)                  lntar^lerdpr A.linn
E       10.   Social Security Review Cascs
tr I l.       All other Federal Quesrion Cases
              (Pleose spec{))




                                                                                                 ARBITR{TION CERTIFICATION
                                                               Ohe efrecl oJthis       ce tfrcalion is11o remove              the case   lron eligibiliO lor atbttration-)

                 Joseph F. Minni, AUSA                                     . counsel   of record o. pro    se   plaintiff. do hereby clrtifyl
 t.

              pursuant to t.ocal Civil Rule 53.2. $ 3(c) (2). that ro the best ofmy knowledge and belief. the damages recoverable in this                                               civil action     case

              exceed the sum of $ I 50.0(X).00 exclusive of interest and costs:

              Reliefothcr than monctary damages is sought.


             10103t2018                                                                                                 ?,                                                   #s3241 (PA)
 DA-I'F]
                                                                                                                    '   Pru   *     Plainfif                             Auornq l.D. r ftfapplicable)

 NOTE: A tnal dc novo will be         a   trial   bv   jury only if lhere   has been complia,lce        *ithFR.CP             18
           Case 2:18-cv-04293-GJP Document 1 Filed 10/04/18 Page 6 of 13




                         IN THE UNITED STATES DISTRICT COURT

                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                           CIVIL ACTION

         Plaintiff.

                 l'                                  No. l8-CV-

CAMCO MANAGEMENT, INC.
5llWest Chester Pike
Havertown, PA 19083'

BLAK ON BLAK ENTERPRISES, INC.'
2625 Piedmont Road
Atlanta, GA 30324'

KWS ENTERTAINMENT LLC
c/o Walter Sutton
930 Howell Mill Road
Apt. t4l0
Atlanta, GA 30363'

WALTER SUTTION
930 Howell     Mill Road
Apt. 1410
Atlanta, GA 30363'

         Defendants in InterPleader.



                              COMPLAINT IN INTERPLEADER

                  TheUnitedStatesofAmerica,byitsattomeys,WilliamM'McSwain,United

States   Attomey for the Eastem District of Pennsylvania, and Sarah L. Grieb and Joseph F.

Minni, Assistant United States Attomeys, pursuant to Federal Rule of Civil Procedure 22(a) and

28 U.S.C. $ 2361, for its Complaint in Interpleader alleges as follows:
          Case 2:18-cv-04293-GJP Document 1 Filed 10/04/18 Page 7 of 13




                                    NATURE O F THE ACTION

                 I   .    This is a civil action for interpleader pursuant to 28 U'S'C' $$ 1335 and

                                                                                     ("seized
2361. The United states, the plaintiff herein, has possession of $66,682.32 in funds

funds" or "interpleaded funds") seized by the Federal Bureau of Investigation ("FBI"). Each       of

the defendants herein asserts the right to take possession of the seized funds in which the
                                                                                            United

                                                                                              as more
States itself has no beneficial interest. Therefore, the purpose of this interpleader action,

fully pled below, is to resolve these conllicting claims of the defendants to the seized funds and

relieve the United States of any liability for it.

                                            THE PARTIES

                 2.       The plaintiff is the United States of America'

                 3.       Interpleader defendant CAMCO Management, Inc' ("CAMCO") is a

                                                                                        within
Pennsylvania corporation, with its principle offices located in Havertown, Pennsylvani4

                                                                                      and
the Eastem District of Pennsylvania, that provides management services to condominium

homeowners associations.

                     4.lnterpleaderdefendantBlakonBlakEnterprises,Inc'("BlakonBlak")is

a Georgia corporation,     having its principle offices located in Atlant4 Georgia. Chuvalo M.

Ferrell is the chiefExecutive officer and chief Financial ofiicer of Blak on Blak.

                     5.   Interpleader defendant KWS Entertainment LLC C'KWS) was a Georgia

                                                                                   principle
Domestic Limited Liability Company that was dissolved in December 2016 and had its

offices located in Atlanta, Georgia. Walter Sutton was the organizer and president of KWS'

                     6.lnterpleaderdefendantWalterSuttonisarrindividualwhocurrently

 resides in Atlanta, Georgia.




                                                     ,.|
          Case 2:18-cv-04293-GJP Document 1 Filed 10/04/18 Page 8 of 13




                                   RJSDI         N AND           E


                T.ThereisdiversityofcitizenshipbetweeninterpleaderdefendantCAMCo

and defendants Blak on Blak, KWS, and Walter Sutton, pursuant to 28 U.S.C. $ 1332. As
                                                                                      more


fully alleged below, all Interpleader defendants are adverse claimants to the seized funds which

have a value in excess of $500. Therefore, this court has jurisdiction over this action   for

interpleader or in the nature of interpleader, pursuant to 28 U.S.C' $ 1335'

                8.     By operation of 28 U.S.C. $ 2408, the United States is not required to

deposit the seized funds with this Court as a predicate to subject matter
                                                                          jurisdiction. The seized

funds, which total $66,682.32,are currently in the possession of the United States Marshals

Service ("USMS").

                g.     Venue is proper in the Eastem District ofPennsylvania pursuant to 28

u.s.c. $ 1397, which provides that any civil action of interpleader or in the nature of

interpleader brought under 28 U.S.C. $ I 33 5 may be brought in the
                                                                    judicial disrict in which one

or more of the claimants reside.

                                   FACTUAL BACKGROUND

                10.    On or about Oct ober 29,2015, FBI agents executed a laufirlly-issued
                                                                                  ****1400 at
seizure warrant and seized funds, i.a., interpleaded funds, from account number

BB&T Bank, Lumberton, North carolina, in the name of KWS Entertainment LLC. Agents
                                                                                  subject to
seized the funds on the basis that they were fiaudulently obtained from CAMCO and

forfeiture to the United States pursuant to 18 U.S.C. S$ 1343 and 981(a)(l)(C). On or about

November 10,2015, BB&T Bank officially froze these funds pursuant to the seizure warrant.

                ll.OnoraboutDecemberl,20l5,theFBlobtainedtheinterpleadedfunds

 from BB&T Bank and deposited these funds into the Department ofJustice seized Assets



                                                 -3-
          Case 2:18-cv-04293-GJP Document 1 Filed 10/04/18 Page 9 of 13




Deposit Fund, which is managed and maintained by the USMS. The USMS continues to hold

the interpleaded funds, which total $66,682.32.

               12.     The FBI determined that, on or about June 2,2015, individuals at

CAMCO responded to an email request and transferred by wire approximately $86,900 from

cAMCO's account (No. ****9679)           at National cooperative Bank,   NA to an account at Bank of

America (No. ****9061) in the name of Blak on Blak Enterprises, Inc. GAMCO thereafter

determined that it transferred these firnds when it was not indebted to Blak on Blak, nor was Blak

on Blak otherwise entitled to receive the funds.

               13-     The FBI also determined that, on the following day, on or about June 3,

2015, approximately $66,682 in funds were transfened by wire from Blak on Blak's Bank           of
                                                               ****1400) in the name              of
America account (No. **+*9061) to an account at BB&T Bank (No.

KWS Entertainrnent, LLC. These funds remained in KWS' account rmtil they were seized by

the FBI pursuant to the seizure wanant.

                                          ADVERS      CLAIMS

                14.    The FBI thereafter commenced forfeiture proceedings to administratively

forfeit the seized funds. During the period from January 2016 to July 2016, in accordance with

the forfeiture laws, the FBI obtained several orders to extend the time for it to notiff parties of its

intention to forleit the seized funds.

                15.     In accordance with 18 U.S.C. $ 9S3(aXl), on or about September 8,2016,

the FBI provided interpleader defendants Blak on Blak (c/o chuvalo Ferrell), CAMCO, and

KWS with direct, written notice of its intent to administratively forfeit the seized frmds. The

forfeiture notice directed the interpleader defendants that, ifthey wished to contest the forfeiture,

they were required to file with the FBI a written claim asserting an interest in the seized funds'



                                                   -4-
         Case 2:18-cv-04293-GJP Document 1 Filed 10/04/18 Page 10 of 13




                   16.    On or about September 26' 2016, interpleader defendant CAMCO filed

with the FBI   a   written petition for remission asserting an interest in the seized funds.

                   lT.OnoraboutOctobetT,20l6,ChuvaloFerrell,onbehalfofinterpleader

defendant Blak on Blak, filed with the FBI a written claim asserting an interest in the seized

funds.

                   ls.TheFBlthereafterrefenedthepetitionofCAMCoandclaimofBlakon

Blak to the United States Attomey's OfEce for the Eastem District of Pennsylvania for review

for judicial forfeiture action.

                   19.     On or about September 29, 2016, the forfeiture notice sent to KWS was

retumed to the FBI as undeliverable. The FBI thereafter attempted to obtain a correct address for

KWS to provide direct, written notice of the administrative forfeiture action.

                   20.     On or about December 20, 2017, the FBI sent a letter to KWS

Entertainment,      LLC,2}| lTth    street NW, Suite 300, Atlanta, GA 30363 regarding the

disposition of the seized funds. On or about December 29, 2017, this letter was retumed to the

FBI as undeliverable.

                    21.    On or about January 3, 2018, the FBI sent a second letter to KWS

Entertainment, LLC, Attn: Walter Sutton,930 Howell Mill Road, Apt. 1410, Atlanta GA
                                                                                    30363


regarding the disposition of the seized funds. On or about January 23, 2018, FBI Special Agents

also met with Walter Sutton and provided him with a copy of this letter for his        review. On or

about February 9, 201 8, the FBI sent a copy of this letter to Walter Sutton, on behalf of KWS,

930 Howell     Mill Road, Apt'    1410,   Atlanta GA 30363.

                    22.InoraboutMarch20ls,FBlrepresentativesspokewithcounselforKWS

 regarding his client's interest in and the disposition of the seized fimds. On or about March 12'



                                                     -5-
            Case 2:18-cv-04293-GJP Document 1 Filed 10/04/18 Page 11 of 13




2018, counsel for KWS submitted to the USMS an ACH form setting forth wire payment

instructions for the return of the seized funds.

                       23.     Title   18, United States Code, Section 983(aX3) provides that,    within

90 days after a claim for the retum of property is filed, the govemment must             file a civil

complaint for forfeiture of the seized property, as provided under federal law. If the government

does not    file   a   civil forfeiture complaint; list the seized property as being subject to forfeiture in   a


criminal indictment; or take other steps necessary to preserve the seized property within the time

prescribed by the statute, it must release the property and not take any further civil forfeiture

action against the Property.

                       24.     The United States was required to file a civil forfeiture complaint against

the seized funds on or before January 10,2017. The United States did not commence a civil

forfeiture action within this deadline, and under law it no longer can seek civil forfeiture of this

property.

                       25.     In accordance with the applicable regulation,23 C.F.R' $ 8.13' the FBI

generally must release the property and "promptly nodry the person with a right to immediate

possession of the property."

                                                  INTERPLEAI)ER

                        26.    Interpleader defendants Blak on Blak, KWS, Walter Sutton, and CAMCO

each have asserted, and the United States believes that these parties have, competing interests in

the seized funds. Based on these claims, the interpleader defendants have asserted a right to

immediate possession of the seized funds.

                       27.      The interpleaded firnds cannot fully satisfu the claims asserted by the

interpleader defendants because they each claim an interest in all ofthe funds, and the asserted



                                                          -6-
         Case 2:18-cv-04293-GJP Document 1 Filed 10/04/18 Page 12 of 13




claims exceed the amount of the seized funds. Given the competing claims asserted by the

interpleader defendants, the United States cannot determine which of the interpleader defendants

are entitled to immediate possession of the seized funds.

               28.     The United States cannot comply with its obligation to release the seized

(interpleaded) funds pursuant to regulations promulgated by the Attomey General because ofthe

competing interests in such property asserted by the interpleader defendants claiming to be the

rightfrrl owner of such ProPertY.

                29.    Absent a resolution ofthe conflicting claims in a single proceeding, the

United States is subject to multiple litigation and a substantial risk of duplicate or inconsistent

rulings on proper ownership of the seized funds. The United States also may be subject to

double or multiple liability with respect to the seized funds because each interpleader defendant

claims an interest in such property'

                30.     The United States is not aware ofany equitable concems that exist that

may prevent this interPleader.

                31.     The United States files this interpleader action in good faith and without

any collusion with any of the parties thereto.

                32.     This interpleader, therefore, is proper, and the United States should be

discharged from any further obligation in connection with the dispute between interpleader

defendans concerning the ownership of the seized funds.

                WHEREFORE, the United States of America prays for an order:

                  1.    Restraining interpleader defendants, and each ofthem, from instituting

any action against the United States for possession ofthe seized funds or any action seeking a

judgment that any ofthem is entitled to possession of the seized funds;



                                                   7-
         Case 2:18-cv-04293-GJP Document 1 Filed 10/04/18 Page 13 of 13




                2.    Directing interpleader defendants to interplead and settle between

themselves the right to possession ofthe seized funds;


                3.    Discharging the United States frorn any and all liability arising from its

present custody of the seized funds; and


                4.    Granting the United States such further relief as may be just and proper

under the circumstances.


                                                      Respectfu lly submitted,

                                                      WILLIAM MMCSWAIN
                                                      United States Attomey




                                                               L.G
                                                      Assistant United States Attomey
                                                      Chief, Asset Recovery and
                                                      Financial Litigation Section
                                                                      .-----   I
                                                                      7,'zlC=--
                                                      JO     H F. MINNI
                                                                United States Attorney
                                                      Deputy  Chief, Asset Recovery and
                                                      Financial Litigation Section

Date: October 4, 2018.




                                                -8-
